Citation Nr: 1403711	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an initial rating in excess of 10 percent prior to January 11, 2008, for adjustment disorder with anxiety.

3. Entitlement to an initial rating in excess of 30 percent as of January 11, 2008, for adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from February 1980 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which implemented the grant of service connection for adjustment disorder with anxiety and assigned a 10 percent rating as of February 2, 2007. In August 2012, the Appeals Management Center (AMC) increased the rating to 30 percent as of January 11, 2008. The Veteran continues to appeal for a higher initial rating. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1. Prior to January 11, 2008, the Veteran's adjustment disorder with anxiety was manifested by no more than occupational and social impairment with occasional decrease in work efficiency. 

2. As of January 11, 2008, the Veteran's adjustment disorder with anxiety is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, nightmares, panic attacks, chronic sleep impairment, and tiredness and irritability due to sleep impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent for adjustment disorder with anxiety prior to January 11, 2008, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 9411 (2013).

2. The criteria for an initial disability rating in excess of 30 percent for adjustment disorder with anxiety as of January 11, 2008, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits. This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims, and providing notice that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Since service connection was granted and an initial rating was assigned for adjustment disorder with anxiety in February 2008, the claim has been substantiated and VA has already satisfied its duty to notify the Veteran. Dingess, 19 Vet. App. at 490-491. 

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records. The RO associated the Veteran's service treatment records (STRs), private treatment records, and VA treatment records with the claims file. The Veteran has not identified any evidence aside from what is already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.   

Second, VA satisfied its duty to obtain a medical examination and opinion when required. VA provided the Veteran medical examinations addressing the etiology and current severity of the Veteran's adjustment disorder with anxiety in January 2008 and October 2011. The examinations are adequate for rating purposes, as the examiners considered relevant history and provided a detailed description of the disability. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds no further action is needed to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

When deciding a case, the Board must consider all evidence on both sides of an issue, base its decision on the entire record, and state the reasons or bases for any findings and conclusions on material issues of fact and law. 38 U.S.C.A. §§ 1154(a), 5107(b), 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(a), 3.304(b)(2), 3.307(b) (2013); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board must focus on the evidence necessary to substantiate a claim and what the evidence fails to show, and, in doing so, explain why any material evidence favorable to the claimant was rejected or given little weight. 38 U.S.C.A. § 7104(d)(1); Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). But see Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) (finding that the Board need not discuss every piece of evidence in the record).

If VA determines that a preponderance of the evidence supports a claim, or if the claim is in relative equipoise, the claimant shall prevail. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, the claim will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.  

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013). The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). During an evaluation, the symptomatology of a veteran's service-connected disability is compared with criteria set forth in the Rating Schedule and a percentage rating is assessed. 38 C.F.R., Part 4. If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating. 38 C.F.R. § 4.7.  

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided. 38 C.F.R. § 4.14. If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period. Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran's adjustment disorder with anxiety is evaluated under the general rating formula for mental illnesses. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). Under the general rating formula for mental disorders, the following ratings apply. 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2013).

A 10 percent rating applies if the veteran has occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress; or, if the veteran has symptoms controlled by continuous medication. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating applies if the veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating applies if the veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating applies if the veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating applies if the veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Under 38 C.F.R. § 4.126(a), an evaluation of a mental disorder must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The assigned rating should be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). While the evaluation should consider the extent of social impairment, a rating should not be assigned based solely on social impairment. 38 C.F.R. § 4.126(b). 

Further, the list of symptoms within the criteria for each rating is not exhaustive, so the impact of other symptoms particular to a veteran or a disorder on occupational and social functioning should also be considered. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition to these criteria, the Board must consider any reported Global Assessment of Functioning ("GAF") scores, which reflect psychological, social, and occupational functioning. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). GAF scores are highly probative, as they relate directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. Massey v. Brown, 7 Vet. App. 204, 207 (1994). GAF scores do not, however, necessarily mandate a 100 percent evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

GAF scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships. American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994). GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers. Id. GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job. Id.

Since the Veteran has appealed the initial rating assigned for adjustment disorder with anxiety, the Board considers evidence submitted from February 2007 (the date service connection was established) to the present. Fenderson, 12 Vet. App. at 126.  

Based on these criteria, the Board finds the Veteran entitled to a disability rating of 10 percent, but not higher, for his adjustment disorder with anxiety prior to January 11, 2008. He had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

During a January 11, 2008, VA examination for posttraumatic stress disorder (PTSD), the Veteran reported that over the prior year his symptoms included sleep impairment from nightmares of an in-service altercation during which he was stabbed; avoidance of crowds, which triggered memories of the stabbing incident; difficulty concentrating and irritability due to sleep impairment; a startle response; and occasional anger. During the prior week, he had one nightmare after which he woke up feeling panicky; one startle response; and felt depressed for 4-5 hours during one day. He had sleep apnea and his sleep was impaired by three hours each night. He denied anhedonia and rode a motorcycle and watched television for leisure. He had a close relationship with his daughter but fought often with his live-in girlfriend due to his irritability. He had worked full-time inspecting concrete plants for the prior 2-5 years and, while his irritability had caused occasional problems, he had not missed work due to any psychiatric issues.

The examiner found he was friendly and attentive, neatly groomed, appropriately and casually dressed, with unremarkable speech, a normal affect and a good mood, intact attention, unremarkable thought content, normal memory, and no obsessive or ritualistic behavior, suicidal or homicidal ideation, or hallucinations or delusions. His impulse control was fair and, regarding judgment, he understood the outcome of his behavior. The examiner found he had mild concentration problems, hypervigilance, a startle response, and weekly panic attacks following nightmares. 

The examiner diagnosed the Veteran with adjustment disorder with anxiety and opined that it caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, as it likely caused relatively mild conflict with his girlfriend. Overall, the examiner assigned a GAF score of 70 and opined that the Veteran had occupational and social impairment due to mild or transient symptoms that decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

The Veteran later challenged the validity of the VA examination, alleging that it was not proper and the examiner ignored much of what the Veteran reported. See October 2008 Notice of Disagreement (NOD); February 2009 Statement. He asserted that his cognitive function was not as good as the examiner had indicated; that he had told the examiner he "felt like he wanted to kill most people"; that he had wanted to harm the examiner at the time; and that he had not been able to sleep at night for several years. 

While he is competent to report his lay-observable symptoms, the Veteran is not competent to determine the adequacy of a medical examination or the severity of any cognitive functioning impairment, as these are medically complex issues requiring specialized education and experience. Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). Further, these statements are inconsistent with the Veteran's answers during the January 2008 VA examination and with the examiner's objective findings-that the Veteran's attitude toward the examiner was friendly and attentive and that his mood was good. The Board therefore gives the statements regarding cognitive function no probative weight and gives little probative weight to the statements regarding wanting to harm most people.

Consideration was given to assigning a higher disability rating, but the evidence does not show that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. While he did have anxiety, weekly panic attacks, reduced concentration, and chronic sleep impairment, he did not have memory loss, his mood was good, he was only occasionally depressed, the VA examiner found his symptoms caused only mild social conflict with his girlfriend, his relationship with his daughter was good, and he was employed full-time and did not miss work.

The Board finds the Veteran entitled to a disability rating of 30 percent, but not higher, for his adjustment disorder with anxiety as of January 11, 2008. He had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, anxiety, nightmares, panic attacks more than once per week, chronic sleep impairment and tiredness, difficulty concentrating, and irritability due to sleep impairment, and was generally functioning satisfactorily, with routine behavior, self-care, and normal conversation throughout the period on appeal.

Regarding occupational impairment, although the Veteran's sleep problems and resulting irritability made it difficult for him to socialize with coworkers, his job inspecting roads and bridges required mainly solitary work and he was able to continue working full-time throughout the period on appeal. While he reported calling in sick one day a month when he did not feel like getting out of bed, if he did not have enough sick days he was able to go to work. See Transcript of Record at 7-8. While he reported having concentration and attention problems that he worried would affect his work and being passed up for promotions or demoted in favor of people who socialized with his supervisors, he did not lose his job or report consistently reduced reliability and productivity at work. Further, his concentration and attention symptoms improved with medication. See June 2009 Substantive Appeal; October 2011 VA Examination. 

Regarding social impairment, while he reported not socializing after work because he did not like crowds and not having contact with his family, he also reported that his marriage was good, his wife took care of him, he looked forward to coming home to her at night, and he had a good relationship with his daughter. See Transcript of Record at 6; October 2011 VA Examination. Further, the October 2011 VA examiner found any conflict with his wife was mild and, while he mentioned he was suspicious of others and did not have friends, he reported that he had been that way since before his military service. See Transcript of Record at 5; October 2011 VA Examination. 

Moreover, the October 2011 VA examiner found his symptoms were not severe enough to interfere with occupational and social functioning, the VA psychiatrist consistently found that his level of functioning was maintained, and the Veteran was assigned GAF scores of 70, 55, and 58, indicating mild to moderate symptoms. See October 2009 and May 2011 VA Treatment Records (finding the Veteran was mildly depressed); October 2011 VA Examination (finding the Veteran's anxiety and depression were mild). 

Consideration was given to assigning a higher disability rating, but the record does not establish that the Veteran experienced occupational and social impairment with reduced reliability and productivity and he did not have a regularly flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; difficulty understanding complex commands; or memory impairment.

The Veteran did report some disturbance of motivation and mood; however, these symptoms improved with medication such that the October 2011 VA examiner found he did not have a disturbance of motivation and mood. See August 2010 VA Treatment Record (reporting having little interest or pleasure in things and feeling down not at all and denying nightmares, vigilance, and detachment, but endorsing sleep problems); Transcript of Record at 18; October 2011 VA Examination; January 2012 VA Treatment Record (denying depression and anxiety, but endorsing sleep problems). 

While a VA psychiatrist found the Veteran's insight and judgment were fair, the same psychiatrist regularly found his cognitive function was largely good; he had no memory problems; his speech and thought process were normal; and he was generally pleasant and cooperative. 

While he did have some impulse control problems and difficulty establishing and maintaining effective work and social relationships that was related to his irritability and suspiciousness, as he mentioned having passive thoughts of harming two supervisors, he did not report any incidents involving aggression at work and he otherwise denied homicidal ideation. Further, he consistently attributed his irritability to tiredness from sleep impairment, which, in addition to his mood and irritability, improved after he began taking medication in July 2009. 

While in June and July of 2009, a VA psychiatrist found the Veteran had a flattened affect and unkempt appearance, these symptoms also improved or resolved with medication. 

The Board acknowledges that during the May 2011 Travel Board hearing, the Veteran reported suicidal ideation, which he had been afraid to tell the VA psychiatrist, and having had anhedonia for the prior seven years. See October 2008 NOD; Transcript of Record at 16. The Veteran is competent to report his lay-observable symptoms, but his report of regular suicidal ideation is not credible, as it is inconsistent with statements he made in contemporaneous medical records and with the VA psychiatrist's findings. In May 2011 VA treatment records, the Veteran reported feeling "slightly better" and denied having anxiety or feelings of hopelessness or helplessness; the VA psychiatrist found he was only mildly depressed and was not a suicide or homicide risk. In addition, the October 2011 VA examiner noted that the Veteran had reported enjoying activities during the 2008 VA examination and had denied anhedonia several times in VA treatment records during the interim. The Board therefore gives the Veteran's statements regarding the frequency and severity of his suicidal ideation and anhedonia little probative weight.

The Board also acknowledges the Veteran's statement that he had been having hallucinations since 2000 and that he checked locks in his home several times each night. See October 2011 VA Examination. He is competent to report any hallucinations or compulsive rituals, as he has personal knowledge, but his reports are not credible, as they are inconsistent with his statements in contemporaneous medical records and with the VA psychiatrist's findings. In all VA treatment records of record, the Veteran denied hallucinations and delusions and neither VA examiner nor the VA psychiatrist found any evidence of psychosis. Further, the October 2011 examiner opined that the Veteran's reported hallucinations were inconsistent with medical research regarding his psychiatric disorder. Moreover, the Veteran denied having obsessional thoughts or rituals during the October 2011 VA examination and did not report that they impacted his occupational or social functioning. The Board therefore gives his reports of hallucinations and obsessional thoughts or rituals little probative weight.

The Board recognizes that the Veteran contends his symptoms are more severe and warrant a 50 percent disability rating. However, the Veteran is not competent to determine the severity of his adjustment disorder with anxiety, as the issue is medically complex and requires specialized knowledge and experience. Jandreau, 492 F.3d at 1377, 1377 n.4 Kahana, 24 Vet. App. at 433.  

Consequently, a disability rating in excess of 30 percent as of January 11, 2008, is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Consideration was given to assigning a staged rating; however, at no time from January 11, 2008, on has the disability warranted a higher schedular rating.  Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 511-512. The Veteran's symptoms were at their worst in June and July of 2009, before he began taking medication, and improved significantly with several medication adjustments. Even when his symptoms were worst, he was able to work full-time and maintain relationships with his wife and daughter and the VA psychiatrist assigned the Veteran GAF scores indicating at worst moderate symptoms. Further, neither VA examiner found the Veteran had occupational and social impairment with reduced reliability and productivity.

The claim also does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the severity and symptomatology of the disability, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). 

Here, the Veteran's disability picture is not exceptional or unusual. The competent objective medical evidence of record reflects that the schedular criteria contemplate the manifestations of the Veteran's adjustment disorder with anxiety and there is no indication that the average disability would be in excess of that contemplated by the assigned disability rating. Further, the record does not show frequent hospitalizations or emergency room visits for adjustment disorder with anxiety and there is no evidence of incapacitating episodes. Moreover, the Veteran was gainfully employed throughout almost the entirety of the period on appeal and did not report having to miss work, aside from using one sick day a month, for mental health reasons. Accordingly, the referral of this case for extra-schedular consideration is not in order.

A claim for a total disability rating based on individual unemployability (TDIU) is raised if a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). In this case, the issue is not raised because the Veteran is employed. 


ORDER

Entitlement to an initial rating in excess of 10 percent prior to January 11, 2008, for adjustment disorder with anxiety is denied.

Entitlement to an initial rating in excess of 30 percent as of January 11, 2008, for adjustment disorder with anxiety is denied.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that he injured his neck and back during a fall in March 1983 and received treatment at an Air Force base hospital. Service treatment records (STRs) from that hospital are unavailable, but the Veteran complained of recurring back pain in his August 1983 separation examination. 

In January 2008, a VA examiner opined that the etiology of the Veteran's back disability could not be provided without resorting to speculation, as the record did not contain any STRs describing the Veteran's injury or treatment therefor. This opinion is, however, inadequate because the examiner was asked to provide an opinion regarding whether the Veteran's current back disability was related to in-service treatment for the injury, not whether it was related to the in-service injury described by the Veteran. 

In addition, following the examination, the Veteran submitted a buddy statement which supports his description of being taken to the emergency room on base, given pain medication and put on light duty, and his assertion that he continued to complain of pain following separation from service.

VA treatment records reveal that the Veteran has had surgery on his cervical spine and that X-rays show the Veteran has degenerative disc disease. Further, the Veteran reported that he reinjured his back following separation from service. The Board does not have the medical expertise to determine whether the Veteran's current back disability is etiologically related to his in-service fall. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

Consequently, VA should provide the Veteran an addendum opinion regarding the nature and etiology of his current back disability.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain any outstanding treatment records, including from VA.

2. Then, obtain an addendum opinion from an examiner with sufficient expertise, to determine the nature and etiology of any current back disability. Provide the examiner with the claims file, including any pertinent evidence in Virtual VA not already in the claims file and a copy of this REMAND. 

The examiner should review the claims file and provide an opinion, based on examination results and the record, regarding:  whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is related to an in-service injury, disease, or event, to include the March 1983 fall. Please consider the Veteran's description of the event and the supporting buddy statement credible. 

The opinion must consider all pertinent medical history and contain both a detailed description of the disabilities and a complete medical rationale.

3. Then, the RO or AMC should readjudicate the claims on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the cases should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


